DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the box fan being “round, square, and/or rectangular” (claims 6 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 8-10 are objected to because of the following informalities:  In claim 1, line 4, “in frame” should read –in a frame--.  In claim 1, line 12, “caster affixed” should read –casters are affixed--.  In claim 8, line 4, “in frame” should read –in a frame--.  In claim 9, line 3, “in frame” should read –in a frame--.  In claim 10, line 5, “in frame” should read –in a frame--.  In claim 10, line 13, “caster affixed” should read –casters are affixed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "noticeable" in claim 1 is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to claims 2-7, in that claims 2-7 depend directly from claim 1, claims 2-7 are similarly rejected.
The term "about" in claim 6 (three instances) is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 discloses that “the box fan is round, square, and/or rectangular”.  It is not clear how the box fan could be a combination of any two of the shapes disclosed or a combination of all three shapes disclosed, rendering the claim indefinite.
The term "about" in claim 7 (two instances) is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "high" in claim 8 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to claims 9-12, in that claims 9-12 depend directly from claim 8, claims 9-12 are similarly rejected.
The term "low" in claim 8 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to claims 9-12, in that claims 9-12 depend directly from claim 8, claims 9-12 are similarly rejected.
The term "about" in claim 11 (three instances) is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 discloses that “the box fan is round, square, and/or rectangular”.  It is not clear how the box fan could be a combination of any two of the shapes disclosed or a combination of all three shapes disclosed, rendering the claim indefinite.
The term "about" in claim 12 (two instances) is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roll-Up Spray Booth (Keway hereinafter) (YouTube Video “Roll-Up Spray Booth”; screenshots, URL, and citation attached).
With regard to claim 8, insofar as claim 8 is definite, Keway discloses a method of providing a high volume, low velocity air source to a gathering of people comprising the step of: 
providing a portable (Fig. 1) air movement source including a plurality of box fans joined together in frame surrounding the plurality of box fans (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keway in view of USPAP 2010/0051011 (Shaffer hereinafter) and USPAP 2019/0015861 (Mariani et al. hereinafter).

With regard to claim 1, insofar as claim 1 is definite, Keway discloses a portable air movement source comprising:
 a framed box fan including a plurality of box fans joined together in a frame surrounding the plurality of box fans, the plurality of box fans number between 2 and 4, and each box fan creates a breeze noticeable at 7-25 feet from the box fan; and
the frame includes a first generally rectangular member and a second generally rectangular member spaced away from the first member, wherein the plurality of box fans is located within and surrounded by the first generally rectangular frame member and the second generally rectangular frame member, the frame is made of metal, plastic, wood, and/or composite materials (Fig. 4). 
Keway does not disclose a plurality of framed box fans stacked upon and secured to one another, the plurality of framed box fans numbering between 2 and 4 or a plurality of casters are affixed to the frame whereby the portable air movement source is moveable.
Shaffer teaches a 3x3 array of fans (Fig. 3B) for the purpose of removal of undesirable air from an area surrounding the user (paragraphs [0024] and [0027]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Keway by providing a plurality of framed box fans stacked upon one another to form a grid as taught in Shaffer for the purposes of being able to move more air than one framed box fan would allow.
Mariani et al. teaches a paint spray enclosure that uses a portable fan unit to exhaust fumes, the portable fan unit having lockable wheels (paragraph [0068].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of Keway by providing a plurality of casters are affixed to the frame whereby the portable air movement source is moveable as taught in Mariani et al. for the purposes of promoting movement of the fans and thereby allowing the user to place the fans in an optimum position.
With regard to claim 2, insofar as claim 2 is definite, the Keway modification with regard to claim 1 discloses all of the limitations except for wherein the plurality of box fans number 3 (Keway discloses 4 fans in the frame).  Since Applicant has not disclosed that having 3 box fans solves any stated problem or is for any particular purpose above the fact that this defines the number of box fans per framed box fan and it appears that the apparatus of the Keway modification with regard to claim 1 would perform equally well with 3 box fans per framed box fan as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Keway modification with regard to claim 1 by utilizing 3 box fans per framed box fan as claimed.
It is known that the number of fans in an array is variable and that the number of fans is one of the variables related to the amount of air to be moved.  Therefore, the number of fans is considered a result effective variable.             Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the apparatus of the Keway modification with regard to claim 1 with 3 box fans per framed box fan to achieve a desired flow rate.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198). 
With regard to claim 3, insofar as claim 3 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 wherein at least one caster is lockable.
With regard to claim 4, insofar as claim 4 is definite, the Keway modification with regard to claim 1 discloses all of the limitations except for wherein the frame material is electrical metal tubing (EMT) (Keway discloses wood).  Since Applicant has not disclosed that having the frame material be EMT solves any stated problem or is for any particular purpose above the fact that this defines the type of material used and it appears that the apparatus of the Keway modification with regard to claim 1 would perform equally well having the frame material be EMT fan as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Keway modification with regard to claim 1 by having the frame material be EMT as claimed.
With regard to claim 5, insofar as claim 5 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 having a total weight of 100 pounds of less.  Because all of the structural limitations have been met, this resultant property of the structure is met.
With regard to claim 6, insofar as claim 6 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 wherein each box fan includes one or more of the following attributes: the box fan is round, square, and/or rectangular, the box has a long dimension in the range of about 5-30 inches, the box fan has a fan speed of about 500-1000 rpm (revolutions per minute), the box fan generates a wind speed in a range less than 8 mph (miles per hour), and the 
With regard to claim 7, insofar as claim 7 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source according to claim 1 wherein each box fan includes the following attributes: each box fan is a 20-inch square fan with a fan speed of about 850 rpm that generates a wind speed of about 5 mph.  Because all of the structural limitations have been met, these resultant properties of the structure are met.  Applicant has defined a box fan as “a conventional box fan, the same that is readily available for retail purchase”, and this is obviously the type of fan used by Keway.  Because Keway meets Applicant’s definition of box fan, the additional resultant properties of the box fan are also met.
With regard to claim 9, insofar as claim 9 is definite, the Keway modification with regard to claim 1 discloses the method of claim 8 wherein the portable air movement source includes a plurality of framed box fans stacked upon and secured to one another, each framed box fan including a plurality of box fans joined together in frame surrounding the plurality of box fans.
With regard to claims 10, 11 and 12, in that claims 10, 11 and 12 are substantially the same as claims 1, 6 and 7, respectively, claims 10, 11 and 12 are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2020/0109865, 2021/0048204, 2013/0077243, 2009/0124189, 2009/0086429, 2007/0243816, 2007/0113474 and 2005/0069408 as well as USP’s 9,605,868, 8,756,827 and 5,930,912 all disclose either exhaust or blower systems with multiple fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745